Exhibit 16.1 November 20, 2013 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Ladies and Gentlemen: We have read the statements included under Item 4.01 of Form 8-K dated November 20, 2013 of Prime Estates & Developments, Inc. to be filed with the Securities and Exchange Commission and we agree with such statements insofar as they relate to our firm. We have no basis to agree or disagree with other statements of the registrant contained therein. /s/M&K CPAS, PLLC M&K CPAS, PLLC Houston, Texas
